DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I to claims 1-9 in the reply filed on 6/30/2022 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the gas supply unit merges the pressurized gas discharged from the gas chamber into a gas transfer pipe through which the generated gas is supplied to the gas chamber.” 
It is unclear how a single gas can be merged to and from the same container within what seems to be the same pipe.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0011668 of Shiepe et al in view of US 5,316,643 of Ahn et al.
As to claim 1, Shiepe teaches of a system comprising:
an electrolytic cell configured to generate hydrogen and oxygen by electrolyzing supplied water and discharge the generated hydrogen and oxygen as separate generated gasses (Shiepe, [0022] – [0023], [0026] – [0029] and Fig. 2); 
an accumulator including a water storage chamber in which water is stored and a gas chamber to which pressurized gas is supplied, the water storage chamber and the gas chamber being separated from each other by an elastic body membrane, the accumulator being configured to transfer the water stored in the water storage chamber toward the electrolytic cell at transfer pressure in accordance with a pressure of the pressurized gas in the gas chamber (Shiepe, [0025] – [0028]); and
a gas supply unit configured to supply the pressurized gas to the gas chamber (Shiepe, [0025] and Fig. 2 (line 50)).

    PNG
    media_image1.png
    586
    623
    media_image1.png
    Greyscale


Shiepe does not specifically teach a water supply unit configured to supply water to the water storage chamber, however, Shiepe does state that the system can have external fluid storage tanks to provide additional fluid to the system for longer operation and greater capacity (Shiepe, [0023]).
Ahn teaches electrochemical cells and systems that can be operated as a water electrolyzer (Ahn, col lines 10-14 and col 2 lines 40-51).
Ahn additionally teaches that the gas liquid separator can have additional water supplied to the separator to maintain the overall water in case of loss (due to evaporation of instance) (Ahn, col 4 lines 3-8, col 6 lines 59-64 and Fig. 2).
 
    PNG
    media_image2.png
    796
    532
    media_image2.png
    Greyscale


Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiepe as per Ahn so as to be capable of adding water into the system to increase operational longevity and/or compensate for any water lost during use.
As to claims 2 and 3, Shiepe in view of Ahn teaches to the system of claim 1.
Shiepe additionally teaches the gas supply unit (line 50) supplies oxygen gas to the gas chamber of the accumulator (Shiepe, Fig. 2), thus disclosing the pressurized gas into a gas transfer pipe from the cell to the gas chamber.
As to claims 4 and 5, Shiepe in view of Ahn teaches to the system of claim 1.
Shiepe does not teach a stock gas being introduced into the gas chamber.
Ahn teaches a four way valve connected to a nitrogen source capable of purging or pressurizing the system through the transfer pipe (i.e. when valves 1 and 2 are open through line to separator 18) (Ahn, col 6 line 49 thru col 7 line 30 and Fig. 2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiepe as per Ahn so as to utilize the desired valve to facilitate a nitrogen purge or pressurization.
As to claim 8, Shiepe in view of Ahn teaches to the system of claim 1.
Shiepe does not teach dehumidifiers for each generated gas.
Ahn additionally teaches each gas (oxygen and hydrogen) are passed through dehumidifiers to dry the gases before storage (Ahn, col 6 line 64 thru col 7 line 3).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiepe as per Ahn to pass each gas through a dehumidifier to dry each gas before storage.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shiepe in view of Ahn as applied to claim 1 above, and further in view of US 2015/0299872 of Kirkpatrick.
As to claim 6, Shiepe in view of Ahn teaches to the system of claim 1.
Shiepe does not teach the system additionally comprises a pump between the accumulator and cell.
Ahn teaches of a pump (17) between the gas separator and the cell to facilitate circulation of water through the system (Ahn, col 6 lines 59-67 and Fig. 2).
Ahn does not teach the impellers.
Kirkpatrick teaches a pump within the system to supply water from a separator to the cell comprises impellers such that the flow rate is adjustable (Kirkpatrick, [0025]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiepe as per Ahn and Kirkpatrick so a to utilize a pump for circulation of the electrolyte at an adjustable rate (as desired).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shiepe in view of Ahn as applied to claim 1 above, and further in view of DE 10220172 of Kurzweil.
As to claim 7, Shiepe in view of Ahn teaches to the system of claim 1.
Shiepe in view of Ahn do not teach an impedance meter within the system.
Kurzweil teaches of monitoring system for electrolytic cells comprising a water electrolyzer (Kurzweil, [0001] – [0003]).
Kurzweil additionally teaches an impedance meter to monitor the impedance of the cell(s) and control the water balance of the system to optimize the operational state of the cell and make sure the system is not damaged (Kurzweil, [0014], [0036], [0051], [0063] and [0067]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shiepe in view of Ahn as per Kurzweil so as to include an impedance meter within the system to monitor the cell and make sure the system is not damaged by undesirable water control.

Claim Objections
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that the better version of an amendment to include claim 9 into claim 1 is given below.
“further comprising a vacuum discharge line disposed on a transfer pipe for water between the water storage chamber of the accumulator and the electrolytic cell configured to create a vacuum
This makes clear that a vacuum is attached (or capable of being attached) to create a vacuum within the transfer pipe and differentiates between a pump attached to the transfer line to facilitate water movement to the cell from the accumulator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/           Primary Examiner, Art Unit 1759